—In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of a claim for underinsured motorist benefits, Joseph Pace appeals from an order of the Supreme Court, Nassau *625County (Segal, J.), dated August 16, 1993, which granted the application.
Ordered that the order is affirmed, with costs.
The appellant failed to obtain the insurer’s consent before settling his claim and totally releasing from all liability the motorist who caused his injuries, in contravention of the insurance policy which governed the underinsured motorist claims. We find that the court properly granted the insurer’s application for a permanent stay of arbitration with regard to underinsured motorist benefits (see, Weinberg v Transamerica Ins. Co., 62 NY2d 379; Matter of Aetna Cas. & Sur. Co. v Scirica, 170 AD2d 448; Matter of State Farm Mut. Ins. Co. v Donath, 164 AD2d 889; Matter of State Farm Mut. Ins. Co. v Parker, 160 AD2d 882; State Farm Mut. Auto. Ins. Co. v Taglianetti, 122 AD2d 40).
We have considered the appellant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Copertino and Hart, JJ., concur.